Name: Commission Regulation (EEC) No 2472/87 of 13 August 1987 on arrangements for imports to France of certain products (category 16) originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 8 . 87 Official Journal of the European Communities No L 228/ 15 COMMISSION REGULATION (EEC) No 2472/87 of 13 August 1987 on arrangements for imports to France of certain products (category 16) originating in the Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in the Philippines and specified in the Annex hereto shall be subject to the quantitative limit set out therein . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitiative limits may be established ; whereas imports into France of textile products of category 16 specified in the Annex hereto and originating in the Philippines exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, the Philip ­ pines was notified on 23 June 1987 of a request for consultations ; Whereas, pending a mutually satisfactory solution, imports into France of products falling within category 16 originating in the Philippines were submitted to a pro ­ visional quantitative restriction for the period 23 June to 22 September 1987 by Commission Regulation (EEC) No 2121 /87 (2); Article 2 1 . Products as referred to in Article 1 , shipped from the Philippines to France before the date of entry into force of Regulation (EEC) No 2121 /87, and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of such products shipped from the Philip ­ pines to France after the entry into force of Regulation (EEC) No 2121 /87 shall continue to be subject to the double-checking system described in Annex VI to Regu ­ lation (EEC) No 4136/86 . 3 . All quantities of products shipped from the Philip ­ pines to France from 23 June 1987 and released for free circulation shall be deducted from the quantitative limit for ,1987 . This limit shall not, however, prevent the im ­ portation of products covered by it, but shipped from the Philippines to France before the entry into force of Regu ­ lation (EEC) No 2121 /87. Whereas in consultations held on 27 and 28 July 1987 it was agreed that imports of the textile products in question should be subject to a quantitative limit for the period 23 June to 31 December 1987 and for the years 1988 to 1991 : Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Article 3 Regulation (EEC) No 2121 /87 is hereby repealed. Whereas the products in question exported from the Philippines to France between 23 June 1987 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced for the period 23 June to 31 December 1987 ; Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p . 42. 2 OJ No L 197, 18 . 7 . 1987, p . 17 . It shall apply until 31 December 1991 . No L 228/ 16 Official Journal of the European Communities 15. 8 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1987. For the Commission Manuel MARIN Vice-President ' ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code ( 1987) Description Third country Units Member States Quantitative limits 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits Philippines 1 000 pieces F From 23 June to 31 December 1987 : 157 From 1 January to 31 December 1988 : 318 1989 : 337 1990 : 357 1991 : 379